176 U.S. 58 (1900)
MESSINGER
v.
THE EASTERN OREGON LAND COMPANY.
No. 24.
Supreme Court of United States.
Submitted November 15, 1897.
Decided January 8, 1900.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
Mr. John M. Gearin for appellant.
Mr. James K. Kelly for appellees.
MR. JUSTICE HARLAN delivered the opinion of the court.
The parties in this case and in Wilcox v. Eastern Oregon Land Company stipulated that the bills, answers, decrees, assignments of error, and all other papers and proceedings in both causes, were exactly alike, with the exception that in this case it is alleged that the land patented to the defendant Messinger was patented under the provisions of the act of Congress approved May 20, 1862, entitled "An act to secure homesteads to actual settlers on the public domain," 12 Stat. 392, c. 75, and the acts supplemental thereto; that the lands patented were the south half of the northwest quarter and lots three and four of section three, township two south, of range sixteen east of the Willamette meridian, in Oregon, and were situated within twenty miles of the line of the general route of the Northern Pacific Railroad Company's road as designated on its map of August 17, 1870, and that the patent was dated the 17th day of August, 1894.
It is also stipulated by the parties to the two suits, by their *59 respective attorneys, that, unless this court otherwise ordered, only the record in the Wilcox suit should be printed, and that the appeal in this case might be heard and submitted without printing the record thereof.
Upon the authority of United States v. Oregon & California Railroad Company and Wilcox v. Eastern Oregon Land Company, just decided, the decree of the Circuit Court of Appeals, reversing the judgment of the Circuit Court and directing a decree in favor of the plaintiff, the Eastern Oregon Land Company, is
Affirmed.
MR. JUSTICE McKENNA did not participate in the decision of this case.